DETAILED ACTION
This Office Action is in response to Amendment filed October 21, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, it is not clear what “a reflective layer” recited on line 15 refers to, what kind of light the claimed reflective layer reflects, and what it is formed of, because (a) it is not clear whether the claimed reflective layer reflects “light having a wavelength in a band ranging from 200 nm to 280 nm” recited on lines 4-5 or another kind of light, (b) it appears that this reflective layer refers to the element 144 shown in Fig. 4A of current application, but this reflective layer may not receive light emitted by the claimed semiconductor light emitting device chip since this reflective layer 144 is disposed at a lower position than the active layer of the semiconductor light emitting device chip, (c) light emitted from the semiconductor light emitting device chip would be focused by the lens-shaped single encapsulating member toward the upside of Fig. 4A of current application rather than toward the claimed reflective layer disposed at a lower position than the semiconductor light emitting device chip, (d) furthermore, according to Snell’s law, any material having a refractive index different from the surrounding medium can reflect light for certain photons of light incident at certain angles with respect to the material, and (e) therefore, it is not clear whether the reflective layer can reflect any kind of light or should reflect the claimed light having the claimed wavelength, and the reflective layer can be formed of a metal or any kind of a material including a semiconductor and/or insulator.  Claim 7 depends on claim 1, and therefore, claim 7 is also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US 8,168,998) in view of Andrews (US 2007/0029569)
In the below prior art rejections, the limitation “thermoplastic” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 1, David et al. disclose a semiconductor light emitting device (Fig. 1 covered with 36 as shown in Fig. 4 and then singulated from 2) (col. 3, lines 36-38) comprising: a semiconductor light emitting device chip (10 in Figs. 1 and 4) including a plurality of semiconductor layers (14-16 in Fig. 1) (col. 3, lines 22-29), and electrodes (18 and 20) electrically connected to the plurality of semiconductor layers, the plurality of semiconductor layers (14-16) including an active layer (15) adapted to generate light having a wavelength by recombination of electrons and holes; a single encapsulating member (36) of a lens shape made of a light-transmitting thermoplastic resin (col. 4, lines 1-31), for surrounding the semiconductor light emitting device chip; and a single external substrate (substrate including singulated submount wafer 12) including a base (singulated submount wafer 12) which has an upper face and a lower face, conductive layers (22 and 23) (col. 3, lines 33-34) formed on the upper face of the base and electrically connected to the electrodes of the semiconductor light emitting device chip (10 in Figs. 1 and 4), a barrier (singulated reflective layer 29) (col. 3, lines 
David et al. differ from the claimed invention by not showing the wavelength is in a band ranging from 200 nm to 280 nm, and the light-transmitting thermoplastic resin has at least 90% transmissivity for light of the wavelength in the band ranging from 200 nm to 280 nm, and by not comprising a reflective layer formed on the upper face of the base and located at a predefined distance from the semiconductor light emitting device chip and from the barrier, wherein the top surface of the closed loop shaped barrier is covered completely with the single encapsulating member of the lens shape surrounding the semiconductor light emitting device chip, wherein the barrier is positioned outside the conductive layers with respect to the semiconductor light emitting device chip and the reflective layer is positioned outside the barrier with respect to the conductive layers, and wherein the barrier is a stopper wall for keeping the 
David et al. further disclose that UV light can be emitted from the semiconductor light emitting device chip (col. 3, lines 28-29), which includes the wavelength range from 200 nm to 280 nm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the UV disclosed by David et al. can have a wavelength in a band ranging from 200 nm to 280 nm, wherein the thermoplastic resin can have at least 90% transmissivity for light of the wavelength in the band ranging from 200 nm to 280 nm, because (a) the claimed wavelength overlaps with or corresponds to the UV, and (b) the thermoplastic resin 36 of David et al. should be transparent to improve light extraction efficiency, and thus can be at least 90% transmissive for light of the wavelength in the band ranging from 200 nm to 280 nm.
Further regarding claim 1, David et al. differ from the claimed invention by not comprising a reflective layer formed on the upper face of the base and located at a predefined distance from the semiconductor light emitting device chip and from the barrier, wherein the top surface of the closed loop shaped barrier is covered completely with the single encapsulating member of the lens shape surrounding the semiconductor light emitting device chip, wherein the barrier is positioned outside the conductive layers with respect to the semiconductor light emitting device chip and the reflective layer is positioned outside the barrier with respect to the conductive layers, and wherein the barrier is a stopper wall for keeping the encapsulating member from running over the 
Andrews discloses a semiconductor light emitting device (Fig. 3D) comprising a reflective layer (124A or 124B in Fig. 3C) ([0054]) formed on an upper face of a base (110), because (a) as discussed above under 35 USC 112(b) rejection, it is not clear what the reflective layer does, and what it is formed of, and (b) therefore, the electrodes 124A/124B would be able to reflect an unspecified light to a certain extent, and located at a predefined distance from a semiconductor light emitting device chip (device structure in central region in Fig. 3D) and from a barrier (118) ([0060]), wherein a top surface of the closed loop shaped barrier, see Fig. 3B, is covered completely with a single encapsulating member (250) of a lens shape surrounding the semiconductor light emitting device chip, wherein the barrier is positioned outside conductive layers with respect to the semiconductor light emitting device chip and the reflective layer is positioned outside the barrier with respect to the conductive layers, and wherein the barrier is a stopper wall for keeping the encapsulating member from running over the barrier, which is the function of the barrier or the second meniscus control feature 118 of Andrews, and thus is directed to an intended use of the barrier or second meniscus control feature, in a configuration that the reflective layer (124A/124B) is not covered by the encapsulating member (250).
Since both David et al. and Andrews teach a semiconductor light emitting device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor light emitting device disclosed by David et al. can further comprise the reflective layer with the claimed barrier 
Regarding claim 7, David et al. further disclose that the barrier (singulated reflective layer 29) comprises Au or Al (col. 3, lines 47-48).
David et al. differ from the claimed invention by not showing that conductive layers comprise Au.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the conductive layers 22/23 disclosed by David et al., which are respectively an anode and a cathode metal pad, can comprise Au, because (a) Au has been one of the most commonly employed metal layer material in forming a semiconductor light emitting device, especially for its high reflectivity, its high conductivity and its ease of deposition process, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glenn et al. (US 6,765,801)
Polak et al. (US 10,028,411)
Zitzlsperger et al. (US 9,048,393)
Pang et al. (US 7,473,940)
Sakamoto et al. (US 6,489,637)
Chakraborty (US 11,114,594)
Kobayakawa (US 10,103,304)
Urano et al. (US 8,967,827)
Kamada (US 10,408,420)
Lin (US 9,362,472)
Harrah (US 6,936,855)
Basin et al. (US 7,344,902)
Reginelli et al. (US 7,842,960)
Ibbetson et al. (US 8,735,920)
Cho (US 8,395,181)
Low et al. (US 7,675,081)
Hohn et al. (US 7,455,461)
Loh et al. (US 7,939,842)

Cho et al. (US 7,903,410)
Urano et al. (US 7,800,124)
Kamada (US 9,553,245)
Masui et al. (US 7,767,475)
Yamazaki et al. (US 8,294,177)
Fujino et al. (US 7,728,343)
Ishio et al. (US 8,622,594)
Harrah et al. (US 6,498,355)
Sanpei et al. (US 7,690,817)
Liu et al. (US 2008/0029775)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 28, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815